       Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
DARK STORM INDUSTRIES LLC, BRIAN
DOHERTY, and KEVIN SCHMUCKER,

                                            Plaintiffs,
                 - against -
                                                                       1:20-cv-00360 (LEK) (ATB)
ANDREW CUOMO, in his official capacity as
Governor of the State of New York, EMPIRE STATE
DEVELOPMENT CORPORATION, and
ELIZABETH RUTH FINE, ESQ.,

                                             Defendants.
-------------------------------------------------------------------X




                            MEMORANDUM OF LAW IN SUPPORT OF
                                PLAINTIFFS’ MOTION FOR
                              PARTIAL SUMMARY JUDGMENT




                                                            James M. Maloney (514252)
                                                            Attorney for Plaintiffs
                                                            33 Bayview Avenue
                                                            Port Washington, New York 11050
                                                            Telephone: (516) 767-1395
                                                            maritimelaw@nyu.edu
         Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 2 of 14




                                                   TABLE OF CONTENTS



TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

PRELIMINARY STATEMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

STATEMENT OF FACTS AND OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

POINT I

ESD CAN BE SUED UNDER 42 U.S.C. § 1983 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

POINT II

ESD’s DETERMINATION VIOLATES THE SECOND AMENDMENT . . . . . . . . . . . . . . . . . 9

POINT III

THIS ACTION, AND PARTICULARLY THIS MOTION, ARE JUSTICIABLE
UNDER THE DECLARATORY JUDGMENT ACT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
         Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 3 of 14



                                                 TABLE OF AUTHORITIES

Cases

Brentwood Academy v. Tennessee Secondary School Athletic Ass’n
531 U.S. 288 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

District of Columbia v. Heller
554 U.S. 570 (2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

Dow Jones & Co. v. Harrods Ltd.
346 F.3d 357 (2d Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 13

Dow Jones & Co. v. Harrods Ltd.
237 F. Supp.2d 394 (S.D.N.Y. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13

Duncan v. Becerra
265 F. Supp. 3d 1106, 1117 (S.D. Cal. 2017)
aff'd 742 Fed. App’x 218 (9th Cir. 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Ezell v. City of Chicago
651 F.3d 684 (7th Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Illinois Ass’n of Firearms Retailers v. City of Chicago
961 F. Supp. 2d 928 (N.D. Ill. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Jackson v. City & County of San Francisco
746 F.3d 953 (9th Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Jackson v. Metropolitan Edison Co.
419 U.S. 345 (1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Korematsu v. United States
323 U.S. 214 (1944) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Maryland Casualty Co. v. Pacific Coal & Oil Co.
312 U.S. 270 (1941) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

McDonald v. City of Chicago
561 U.S. 742 (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Public Serv. Comm’n of Utah v. Wycoff Co.
344 U.S. 237 (1952) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12


                                                                     ii
         Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 4 of 14



Thomas v. Union Carbide Agric. Prod. Co.
473 U.S. 568 (1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Time, Inc. v. Regan
539 F. Supp. 1371 (S.D.N.Y. 1982)
aff’d in part, rev’d in part, Regan v. Time, 468 U.S. 641 (1984) . . . . . . . . . . . . . . . . . . . . . . . . 13

United States v. Couto
311 F.3d 179 (2d Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Wilton v. Seven Falls Co.
515 U.S. 277 (1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Youngstown Sheet & Tube Co. v. Sawyer
343 U.S. 579 (1952) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10


Statutes

18 U.S.C. § 922 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

42 U.S.C. § 1983 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 11-13

SAFE Act . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6




                                                                       iii
       Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 5 of 14



                                       PRELIMINARY STATEMENT

         This memorandum of law is submitted in support of Plaintiffs’ motion for partial

summary judgment, which has been brought by Order to Show Cause for the reasons stated in the

Declaration of James M. Maloney (“Maloney Dec.”) at ¶¶ 6-11. The only relief sought in the

instant motion is a brief and succinct judicial declaration that a certain determination recently

made by a New York business corporation under delegated sovereign authority is unconstitu-

tional and of no force and effect.



                             STATEMENT OF FACTS AND OF THE CASE

         This action, brought pursuant to the provisions of the Declaratory Judgment Act and of 42

U.S.C. § 1983, seeks, inter alia, declaratory judgment against persons, including and especially a

New York business corporation (i.e., an artificial person) acting under color of state law as part

of New York’s response to the current Coronavirus (COVID-19) pandemic, such state action

being in this instance in derogation of the federal constitutional rights (including and especially

the Second Amendment rights) of the Plaintiffs herein and of many other similarly situated

persons within the State.

         Specifically, this action, and particularly the instant motion, seek redress against the

determination made by Defendant EMPIRE STATE DEVELOPMENT CORPORATION

(“ESD”)1 to the effect that federal firearms licensees in New York are “non-essential” in

         1
           Empire State Develo pme nt Corporation (“ESD”) is a New Y ork b usiness corporatio n. See Exhibit 5 to
the Declaration of James M. Maloney (“Maloney Dec.”) submitted herewith. Under Executive Order 202.6, ESD
was co nferred authority to determine whether it is in the “b est interest of the state” to have a given business’s
workforce continue and to issue “guidance as to which b usinesse s are determined to be essential.” See Exhibit 3 to
Maloney Dec. (closing paragraph). Accordingly, sovereign authority was conveyed to ESD under Executive Order
202 .6 and its actions in that cap acity are state actio ns. This will be d iscussed in Point I, infra.

                                                          5
       Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 6 of 14



connection with their doing business with ordinary citizens in New York. The practical

consequence of this determination is that citizens statewide, including the individual plaintiffs

herein, are wholly prevented from acquiring rifles, shotguns, ammunition, and other equipment

for the defense of their homes, which is a basic human right recognized under federal law.

District of Columbia v. Heller, 554 U.S. 570 (2008).

         There can be no genuine dispute as to the essential material facts necessary to decide this

motion, which are articulated separately in the Statement of Material Facts submitted herewith.

As described in footnote 1, supra, ESD was specifically delegated authority to make the

complained-of determination by an Executive Order of the Governor of New York. Although

Defendants have, in their Answer (DE #12, submitted herewith as Exh. 2 to the Maloney Dec.),

denied “that ESD can be sued under 42 U.S.C. § 1983,” see id. at ¶ 14, that is amixed question of

fact and law, and it is respectfully submitted that the dispute between the parties on this issue is

not one not at all of fact but completely of law.

         The full effect of ESD’s determination on citizens’ ability to acquire firearms in New

York can only be understood in the context of the background-check and other regulatory

requirements of New York and federal law. Federal law requires all retail firearm purchases to

occur through a federally licensed firearm dealer, and the sale generally must be consummated

“in person at the licensee’s business premises.”2 18 U.S.C. § 922(a)(1)(A), (c). Under New

York’s SAFE Act, all private handgun, rifle or shotgun sales or transfers in New York (with the


         2
            In a letter dated April 10, 20 20, from the Federa l Bureau of Alcoho l, Tobacco, Firearms and E xplosives,
to federal firearms licensees, a true copy of which is annexed as Exhibit 1 to the Declaration of Peter Morrisey
(“Morrisey Dec.”), it was clarified that firearm sales and deliveries could legally occur “exterior to the brick-and-
mortar structure” at which the licensed dealer is located. The Department of Homeland Security had earlier
classified firearms dealers as “essential.” See id.

                                                           6
       Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 7 of 14



exception of those sales or transfers to and between certain family members) require a

background check of the buyer. Therefore, consumers can purchase firearms only from federally

licensed dealers capable of performing an NICS background check. Thus, ESD’s determination,

by deeming firearms dealers “non-essential,” has made it virtually impossible for ordinary

citizens to acquire firearms legally3 from any source other than licensed dealers, who, in turn, are

barred from maintaining any personnel on their premises to conduct business with the general

public, and accordingly must close their doors to them.



                                                 ARGUMENT

                                                     POINT I

                             ESD CAN BE SUED UNDER 42 U.S.C. § 1983

        In Brentwood Academy v. Tennessee Secondary School Athletic Ass’n, 531 U.S. 288

(2001), the Supreme Court wrote:

        [T]he deed of an ostensibly private organization or individual is to be treated
        sometimes as if a State had caused it to be performed. Thus, we say that state
        action may be found if, though only if, there is such a “close nexus between the
        State and the challenged action” that seemingly private behavior “may be fairly
        treated as that of the State itself.”

Id. at 295 (quoting Jackson v. Metropolitan Edison Co., 419 U.S. 345, 351 (1974)).

        Here, it is indisputable that ESD was conveyed, very clearly and specifically by Executive

Order 202.6, the authority to make determinations relating to whether it is in the “best interest of

the state” to have a given business’s workforce continue and to issue “guidance as to which



        3
          The consequence that the determination may increase illegal trafficking in firearms as formerly law-
abiding New Y orkers seek to arm themse lves in the face of a crisis should no t be overlooked by this C ourt.

                                                         7
      Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 8 of 14



businesses are determined to be essential.” See citations provided in footnote 1, supra. Given

such an express delegation of authority, ESD, in taking actions on those specifically delegated

tasks, should be “fairly treated as that of the State itself.” There exist the requisite “close nexus

between the State and the challenged action.” Indeed, to hold otherwise would be to condone a

methodology for a sort of sovereign-authority shell game in which the State could delegate power

to an entity that cannot be sued under 42 U.S.C. § 1983 for deprivations of constitutional rights.

       It is worth noting that in Defendants’ Answer, they have conceded that any actions taken

by the individual Defendant, ELIZABETH RUTH FINE, ESQ. (“FINE”), who is believed to

have made the determination, was state action, admitting specifically “that any actions taken by

defendant Elizabeth Fine as an employee of ESD in regard to the subject Executive Orders were

under color of State Law.” Answer, Exh. 2 to Maloney Dec., at ¶ 15. But since Defendants have

also denied that FINE actually made the determination, see id. at 20, a genuine dispute of

material fact prevents Plaintiff’s making FINE a subject of this partial summary judgment

motion. Nevertheless, the logical inconsistency of the statement with the prior one denying “that

ESD can be sued under 42 U.S.C. § 1983,” see id. at ¶ 14, is striking. Presumably Defendants’

position is that if an employee of ESD was the final decisionmaker, ESD could not be sued under

a respondeat superior theory (unavailable in § 1983 cases), but that is emphatically not the

theory Plaintiffs are urging here, which is, rather, that ESD is directly amenable to suit under §

1983 because, having been expressly delegated authority by the State to act in this specific

instance, its “behavior may be fairly treated as that of the State itself,” Brentwood, supra.




                                                  8
      Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 9 of 14



                                              POINT II

            ESD’s DETERMINATION VIOLATES THE SECOND AMENDMENT

       The Second Amendment to the U.S. Constitution provides: “A well regulated Militia,

being necessary to the security of a free State, the right of the people to keep and bear Arms, shall

not be infringed.” The Supreme Court has held that this constitutional provision “protect[s] an

individual right to use arms for self-defense,” District of Columbia v. Heller, 554 U.S. 570, 616

(2008), and that because “the Framers and ratifiers of the Fourteenth Amendment counted the

right to keep and bear arms among those fundamental rights necessary to our system of ordered

liberty,” it applies to the States via the Fourteenth Amendment, McDonald v. City of Chicago,

561 U.S. 742, 778, 791 (2010) (plurality opinion).

       Likewise. the Second Amendment “protect[s] an individual right to use arms for self-

defense,” and “takes certain policy choices off the table.” Heller, 554 U.S. at 616, 636. In

Heller, it was the complete prohibition on handguns that made the policy choice untenable.

Here, ESD’s determination has amounted to a policy choice (it was delegated authority to

determine whether it is in the “best interest of the state” to have a given business’s workforce

continue), and one which goes even further than the ban at issue in Heller because it makes any

and all legal acquisition of firearms and ammunition impossible.

       As federal courts have repeatedly recognized, the “right to possess firearms for protection

implies . . . corresponding right[s]” without which “the core right wouldn’t mean much.” Ezell v.

City of Chicago, 651 F.3d 684, 704 (7th Cir. 2011) (addressing right to train with firearms). And

the right to keep and bear arms would mean little indeed without the corresponding right to

acquire arms in the first place. Indeed, if the right to possess a firearm is to have any meaning, it

necessarily must include the right to acquire a firearm, which makes the right of acquisition the

most fundamental prerequisite of legal gun ownership. See Illinois Ass’n of Firearms Retailers


                                                  9
     Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 10 of 14



v. City of Chicago, 961 F. Supp. 2d 928, 930, 938 (N.D. Ill. 2014). Correspondingly, “without

bullets, the right to bear arms would be meaningless.” Jackson v. City & County of San

Francisco, 746 F.3d 953, 967 (9th Cir. 2014). Courts have consistently held that “the right to

possess firearms for protection implies a corresponding right to obtain the bullets necessary to

use them.” Id. (internal quotation marks omitted); see also Duncan v. Becerra, 265 F. Supp. 3d

1106, 1117 (S.D. Cal. 2017), aff'd 742 Fed. App’x 218 (9th Cir. 2018) (“Without protection for

the closely related right to keep and bear ammunition magazines for use with the arms designed

to use such magazines, the Second Amendment would be toothless.”) (internal quotation marks

omitted)).

       Nor does the fact that these measures have been undertaken during a national emergency

soften or lessen the constitutional significance of ESD’s determination. As Justice Robert

Jackson wrote in his concurrence in the famous Steel Seizure Case, the drafters “knew what

emergencies were, knew the pressures they engender for authoritative action, [and] knew, too,

how they afford a ready pretext for usurpation.” Youngstown Sheet & Tube Co. v. Sawyer, 343

U.S. 579, 650 (1952) (Jackson, J., concurring) (emphasis added).

       Whether ESD’s determination was a pretext to usurp the Second Amendment rights of

New Yorkers is not a question this Court need reach. At the current juncture, it need only find

and declare that ESD’s determination, which has had the effect of completely preventing New

Yorkers from acquiring arms and ammunition during this time of crisis, is violative of the

Second Amendment.




                                                10
      Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 11 of 14



                                              POINT III

                 THIS ACTION, AND PARTICULARLY THIS MOTION, ARE
               JUSTICIABLE UNDER THE DECLARATORY JUDGMENT ACT

        In addition to having been brought under the provisions of § 1983, this action was

brought pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202. The relief sought in

this motion is an interim-relief declaratory judgment of sorts, appropriate because of: (1) the

emergency nature of the motion; (2) the existence of disputed material facts not germane to the

motion (e.g., whether Defendant FINE made the determination at issue); and—perhaps most

importantly—(3) the sui generis nature of the situation at hand and the likelihood that a short

declaration of the unconstitutionality of ESD’s determination could, as a practical matter, end the

controversy, restore the rights of New York’s citizens, and result in reasonable accommodations

being made to allow those citizens to acquire firearms legally as the current crisis unfolds and,

hopefully, abates.

        Accordingly, a brief discussion of the Declaratory Judgment Act and its application to the

matter at hand is in order.

        The Declaratory Judgment Act invests the district courts with discretionary authority to

exert jurisdiction over an action in which a plaintiff seeks declaratory relief. (“In a case of actual

controversy within its jurisdiction . . . any court of the United States . . . may declare the rights

and other legal relations of any interested party seeking such declaration, whether or not further

relief is or could be sought.” 28 USC § 2201 (a). In considering whether to exercise this

authority, a district court in this Circuit must compare the facts at issue against the two-prong

standard adopted by the Second Circuit, to determine whether (1) a declaratory judgment in the

case before it would serve a useful purpose in clarifying or settling the legal issues involved; and

(2) whether the judgment would finalize the controversy and offer relief from uncertainty. Dow

Jones & Co. v. Harrods Ltd., 346 F.3d 357, 359-360 (2d Cir. 2003).


                                                  11
     Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 12 of 14



       Here, the above standard is met particularly aptly in the context of the motion itself,

because a succinct declaration from this Court indicating the ESD’s determination violates the

Second Amendment would almost certainly result in a prompt reevaluation of that determination

and may well finalize the controversy at this very early stage of litigation.

       Three basic considerations must be examined by the court when deciding whether to

exercise the discretionary authority granted by the Act. First, does the action set forth in the

pleadings raise an “actual controversy?” Second, does the case come within the ambit of cases

for which the Act was intended? And third, are there circumstances present in this case that

render it sufficiently compelling to induce the Court to exercise this discretionary authority? See

Dow Jones & Co. v. Harrods Ltd., 237 F. Supp.2d 394 (S.D.N.Y. 2002), aff’d, 346 F.3d 357 (2d

Cir. 2003). It is submitted that all three questions are to be answered in the affirmative here.

       As to justiciability, actions brought under the Declaratory Judgment Act are justiciable if,

and only if, there is an “actual controversy” presented by the facts of the case. 28 U.S.C. § 2201

(a). This mirrors the criteria examined when determining whether a particular case satisfies the

“case or controversy” requirement giving rise to federal court jurisdiction derived from Article III

of the United States Constitution. “The judicial power does not extend to abstract questions. . . .

[C]laims based merely upon assumed potential invasions of rights are not enough to warrant

judicial intervention.” Public Serv. Comm’n of Utah v. Wycoff Co., 344 U.S. 237, 241- 42

(1952). The court should examine whether the facts as alleged by plaintiff support the notion

that there exists between the parties a “substantial controversy” of “sufficient immediacy and

reality to warrant the issuance of a declaratory judgment.” Maryland Casualty Co. v. Pacific

Coal & Oil Co., 312 U.S. 270, 273 (1941). It is beyond dispute that such a controversy exists

here, and the “immediacy and reality” of this one make it particularly apt for resolution by means

the instant motion seeking a declaration.

       The justiciability analysis also necessarily looks at whether the issue that the plaintiff

                                                 12
     Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 13 of 14



brings before the federal court is ripe for its intervention. If the legal consequence feared by the

plaintiff seeking declaratory relief merely is a possibility, or even a probability based on the

occurrence of some future event that may not occur, the case is not ripe for federal court review

and the court should refrain from invoking its discretionary authority under 28 U.S.C. § 2201(a).

See Dow Jones & Co. v. Harrods Ltd., 237 F. Supp. 2d 394 (S.D.N.Y. 2002), aff’d, 346 F.3d 357

(2d Cir. 2003) (citing Thomas v. Union Carbide Agric. Prod. Co., 473 U.S. 568, 580-81 (1985)).

Again, the current situation is far from speculative: gun stores around the State remain closed

while those in other states remain open in response to the same crisis.

       Finally, 28 U.S.C. § 2201 does not act as an independent source of jurisdictional power

for the federal courts — rather, it may only be utilized where the federal court already possesses

subject matter jurisdiction over the issues before it. Time, Inc. v. Regan, 539 F. Supp. 1371, 1373

(S.D.N.Y. 1982), aff’d in part, rev’d in part, Regan v. Time, 468 U.S. 641 (1984). Here, the

Court has independent subject matter jurisdiction over this case involving deprivation of federal

rights by state actors. The aforementioned discretionary authority granted by 28 U.S.C. §

2201(a) is reviewed very deferentially on appeal, and generally will be set aside only where the

lower court is found to have abused its discretion by basing its ruling on a mistake in law or fact.

See Dow Jones, 346 F.3d at 359-360 (2d Cir. 2003) (citing Wilton v. Seven Falls Co., 515 U.S.

277, 289 (1995) and United States v. Couto, 311 F.3d 179, 185 (2d Cir. 2002)).

       Again, these considerations favor the Court’s undertaking to resolve this matter promptly

and efficiently by rendering the requested partial summary judgment as a form of interim relief

that may indeed end the controversy. Indeed, the simplicity of the law and the certainty of the

few facts at issue should make that a relatively uncomlicated undertaking.




                                                 13
     Case 1:20-cv-00360-LEK-ATB Document 14 Filed 05/12/20 Page 14 of 14



                                          CONCLUSION

       This partial summary judgment motion, which Plaintiff hopes will result in a prompt and

succinct judicial declaration as to the unconstitutionality of ESD’s determination, may and

should trigger a change in thinking on the part of that corporation and its personnel that quickly

restores the rights of New Yorkers while still safeguarding their health during this crisis.

Although this motion may thereby end the controversy, it is also possible that it will not, and

Plaintiffs wish to note in closing that they have not waived any of the other arguments or legal

theories put forth in their Complaint that are not addressed here.

       More appropriate to note in closing, however, are Justice Jackson’s dissenting words in

the famous Korematsu case:

       All who observe the work of courts are familiar with what Judge Cardozo
       described as “the tendency of a principle to expand itself to the limit of its logic.”
       A military commander may overstep the bounds of constitutionality, and it is an
       incident. But if we review and approve, that passing incident becomes the
       doctrine of the Constitution. There it has a generative power of its own, and all
       that it creates will be in its own image. Nothing better illustrates this danger than
       does the Court’s opinion in this case.

Korematsu v. United States, 323 U.S. 214, 246 (1944) (Jackson, J., dissenting).

       For all of the foregoing reasons, and perhaps especially this last, this motion should be

GRANTED.

                                                              James M. Maloney
                                                                May 12, 2020




                                                 14
